DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
	Claim 1 contains the limitation in lines 14-17 of “…thereby reducing distance of said second section from said stick for increasing strength between said scraping tip and said stick…” and “…thereby said reduced distances…allows said second and third sections to be supported by said brush”. These limitations contain subject matter not previously described in the specification and is considered to be new matter. First, the originally filed written specification does not provide support for the terminology of a “reduced distance” or show corresponding areas of reduced distances in the Figures. Second, the originally filed disclosure does not disclose or suggest that the reduced distance between the second section from the brush or stick increases strength between the scraping tip and stick. Also the originally filed disclose does not disclose or suggest that the reduced distances of the second and third sections allows those sections to be supported by the brush. As clearly shown in the drawings, there is a space between the second and third sections of the bar and the brush (and stick). In the Applicant’s Figure 4 the distance between the third section and stick (12) increases from the first section and the distance between the second section and the stick is unchanged, in that they are parallel. As best understood, the reduced distances do not appear to be supported by the brush in any capacity. For these reasons, claim 1 contains subject matter not previously described.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 Lines 12-13 recites “…said tilting being shaped to reduce distances from said second and third sections from said brush extending outwards from said stick…” Claim 1 Line 14 next recites “…thereby reducing distance of said second section from said stick…” Claim 1 Lines 16 further recites “…said reduced distances of said second and said third sections from said brush…” Is the “reducing distance” the distance between the second and third sections and the brush or the distance between the second and third sections from the stick? It is unclear how the “reducing distance” or “reduced distances” are being defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizrachi, US 2018/0078031.
	Mizrachi discloses the claimed invention including a scraping apparatus (30) comprising a gripping assembly, for gripping a stick of a cleaning tool (at 32), a bar extending from the gripping assembly (34) shaped to comprise a first section being adjacent and parallel to the stick (Figure 2a), a second section being adjacent and parallel to a brush of the cleaning tool and extending outwards from said stick (44, Figure 2a; paint brush 17 capable of cleaning) and lacking any element disposed between the second section and the stick (Figure 2a), a scraping tip disposed at an end of the bar and disposed aside the stick and the brush (46; edge 46 of plastic plate 40 capable of scraping, see also MPEP 2114), a third section being tilted in relation to the first and second sections and extending therebetween (40), the tilting shaped to reduce distances of the second and third sections from said brush extending outwards from the stick (Figure 2a), and thereby the reduced distances of the second section of the stick increases strength between the scraping tip and stick (the reduced distance is capable of and provides sufficient strength between the tip and stick), the reduced distances of the second and third sections from the brush allow the second and third sections to be supported by the brush (if held laterally, the second and third sections would provide support), and a location disposition mechanism for manually allowing sliding of the bar in relation to the stick and for manually disallowing the sliding against pressure applied on the scraping tip (different types of .
Response to Arguments
5.	Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive. 
	The Applicant argues that claim 1 as amended distinguishes over Mizrachi and specifically interprets (see page 8 of the remarks) that Mizrachi teaches away from the claimed invention as the sections 34, 44 and 40 guide the brush for gentle use in contrast to the strong force now required by claim 1. The Applicants reinforce that Mizrachi is a paint guide, rather than a scraping element, and argue that it’s flexibility and plastic construction. The Examiner respectfully disagrees with the Applicant’s arguments. Mizrachi discloses all of the claimed structural limitations of claim 1. The “reducing distance of said second section from said stick for increasing strength” is achievable in Mizrachi depending on its use. The flexible, plastic construction of Mizrachi does not reduce the strength of the bar and the reduced distance would be capable of providing strength in the same way as the Applicant’s. Similarly, the reduced distances of Mizrachi would support the brush in the same manner as the Applicant’s invention.
	The Applicant also points to their disclosure in providing support for the newly added claim limitations. As indicated in the rejection above under 35 U.S.C. 112(a), the Examiner does not consider the support sufficient for some of the newly added limitations. The Applicant describes that it is the reduced distance that allows the brush to support the scraping tip in use, stick for increasing strength between said scraping tip and said stick” discuss the distance between the second and third sections and the stick. The Applicant does not point to any of their disclosure where this would increase the strength of the bar or that the spacing allows the second and third sections to be supported by the brush. On the next page, the Examiner has provided a marked up a version of Applicant’s Figure 2 to better explain the Examiner’s interpretation of Figure 2.
[AltContent: textbox (in this region, the distance between the second section and brush increases)][AltContent: oval][AltContent: textbox (distance between third section and brush)][AltContent: textbox (These each increase in distance from an axis of the stick)][AltContent: textbox (distance between second section and brush)][AltContent: oval][AltContent: textbox (distance between first section and stick)][AltContent: textbox (Brush (54))][AltContent: textbox (Stick (12))][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    491
    432
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg